COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-05-229-CV
 
  
PROFILE 
EQUITIES LLC AS ASSIGNEE                                      APPELLANT
OF 
BENEDICT R. ROBINSON
  
V.
  
FORT 
WORTH I.S.D., ET AL.                                                    APPELLEES
 
  
------------
 
FROM 
THE 236TH DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Appellant 
attempts to appeal from the trial court’s June 23, 2005 oral ruling on 
Appellant’s “Motion For Release Of Funds.” Appellant’s notice of appeal 
is premature because the trial court has not signed an order disposing of 
Appellant’s motion. See Tex. R. App. P. 
26.1, 27.1(a). A trial court’s oral pronouncement is not an acceptable 
substitute for a written order. Emerald Oaks Hotel/Conference Ctr., Inc. v. 
Zardenetta, 776 S.W.2d 577, 578 (Tex. 1989) (orig. proceeding); McCormack 
v. Guillot, 597 S.W.2d 345, 346-47 (Tex. 1980) (orig. proceeding). A 
prematurely filed notice of appeal is not effective until the appellate deadline 
is triggered and therefore does not vest this court with jurisdiction over the 
appeal. See Tex. R. App. P. 25.1(b), 27.1(a).
        On 
June 29, 2005, we notified Appellant that its appeal was subject to dismissal 
for want of jurisdiction. We permitted Appellant a reasonable time to correct 
this defect in the record. See Tex. R. 
App. P. 44.3, 44.4(a)(2). Appellant had until July 11, 2005 to furnish us 
with a signed copy of the order or judgment that Appellant seeks to appeal and 
to show grounds for continuing the appeal. No signed order has been tendered or 
filed. Accordingly, we dismiss the appeal for want of jurisdiction. Tex. R. App. P. 42.3(a), 43.2(f).
   
                                                                  PER 
CURIAM
  
  
PANEL 
D:   MCCOY, J; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED: 
August 4, 2005

 
NOTES
1.  
See Tex. R. App. P. 47.4.